DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on October 13, 2020, claims benefit to U.S. provisional applications, filed on June 5, 2020 and October 15, 2019.
Restriction Requirement
Restriction to one of the following invention groups is required under 35 U.S.C. 121:
I. Claims 1-14, directed to each of the plurality of PDCCH communications schedules a respective PDSCH communication of the plurality of PDSCH communications, and wherein a PDCCH communication, of the plurality of PDCCH communications, includes an indication of a counter downlink assignment index (DAI), classified in H04W 72/1289.
II. Claims 15-24, directed to methods for a UE transmitting or being scheduled to transmit hybrid automatic repeat request (HARQ) feedback for the downlink SPS release and HARQ feedback for the respective PDSCH communications in the same slot, classified in H04L 1/1854.
The invention groups are distinct from each other because of the following reasons:
Invention groups I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such as reduced signaling overhead via combined HARQ feedback. MPEP 806.05(d).
The examiner has required restriction between subcombinations usable together. Where the applicant elects a subcombination and claims thereto are subsequently found allowable, any 
Restriction for examination purposes as indicated is proper because all the invention groups listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: each invention group would require different classifications and search terms that would result in different prior art for review.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention group to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention group. 
The election of an invention group may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention group, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is 571-270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476